                           Case 1:19-cr-00277-JSR Document 72 Filed 07/27/21 Page 1 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (fonn modified within District on Sept. 30, 2019)
                       Sheet l



                                          UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                              )
               UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                                                              )
                                  v.                                          )
                           Larry White                                       )
                                                                             )        Case Number: : S219 CR 277-01(JSR)
                                                                             )        USM Number: 76273-054
                                                                             )
                                                                             )         Robert A. Walters, Esq.
                                                                             )        Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1, 4, 6, 10, and 12
0 pleaded nolo contendere to count(s)
  which was accepted by the court.
0 was found guilty on count(s)
  after a plea ofnot guilty.                                       -·-- - - - - - - -·-·- -                                                         ·-

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                             Offense Ended
21 U.S.C. 812, 841(a)(1)         Racketeering Conspiracy                                                       6/30/2019            1
18 U.S.C. 924 (C)(1)(A)          Firearms Use                                                                  1/30/2019            4
18 U.S.C. 1951 and 2             Hobs Act Robbery                                                              12/31/2015           6

       The defendant is sentenced as provided in pages 2 through             _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
li1 Count(s)    2,3,5,7,8,9, 11 & underlying ind.        0 is       li1 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 da)'S of any change ofname, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                             4/28/2021
                                                                            Date oflmposition of Judgment



                                                                            Signature of J



                                                                                                     Hon. Jed S. Rakoff, U.S.D.J.
                                                                            Name oniT1tle of Judge


                                                                                                             4/30/2021
                                                                            Date
                            Case 1:19-cr-00277-JSR Document 72 Filed 07/27/21 Page 2 of 8

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                                        Judgment-Page   _L   of __ _§__   _
DEFENDANT: Larry White
CASE NUMBER: : S219 CR 277-01(JSR)

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                  Offense Ended        Count
18 U.S.C. 922(g)(1)               Felon in Possession of a Firearm and Ammunition    6/3/2017            10

18 U.S.C. 8944 (i)and 2           Arson                                              1/14/2019           12




                                                                                                                              j
                             Case 1:19-cr-00277-JSR Document 72 Filed 07/27/21 Page 3 of 8

AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                   Judgment-Page _        _,,,_3_ of   8
 DEFENDANT: Larry White
 CASE NUMBER: : S219 CR 277-01(JSR)

                                                              IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 On Counts 1,6,10 and 12: Ninety Six (96)months to run concurrent to each other.
 On Count 4: Eighty Four (84 months) to run consecutive to the sentence imposed on counts 1,6,10 and 12.




        ~ The court makes the following recommendations to the Bureau of Prisons:
           Incarceration in Fort Dix, N.J. or within the tri-state area of New York, New Jersey or Connecticut.




        Ill   The defendant is remanded to the custody of the United States Marshal.

        D The defendant shall surrender to the United States Marshal for this district:
              0 at
                      --------- 0                      a.m.    0 p.m.        on

              0 as notified by the United States Marshal.

        O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              0 before 2 p.m. on
              0 as notified by the United States Marshal.
              O as notified by the Probation or Pretrial Services Office.

                                                                   RETURN
   I have executed this judgment as follows:




               Defendant delivered on                                                     to

   at                                                 , with a certified copy of this judgment.
        --------------
                                                                                                   UNITED STATES MARSHAL



                                                                            By    -----====;c--;·--------c-,=-=~-----
                                                                                          DEPUTY UNITED STATES MARSHAL
                           Case 1:19-cr-00277-JSR Document 72 Filed 07/27/21 Page 4 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release

                                                                                                                     4_ of
                                                                                                      Judgment-Page __                  8
DEFENDANT: Larry White
CASE NUMBER: : S219 CR 277-01(JSR)
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:

 On counts 1,~, 10 and 12: Three (3) years, all conditions to run concurrent.
 On count 4: Five (5} years to run concurrent to the supervision imposed on counts 1, 6, 1o and 12.




                                                    MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check ff appltcable)
4.   o/You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check ifapplicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check ifappltcable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 1:19-cr-00277-JSR Document 72 Filed 07/27/21 Page 5 of 8

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A-Supervised Release
                                                                                              Judgment-Page   --~5__        of         8
DEFENDANT: Larry White
CASE NUMBER: : S219 CR 277-01(JSR)

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they est~blish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep mformed, report to the court about, and bring about improvements in your conduct and condition.
I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to fmd full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least IO
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.                                                            .             .            . .
9. If you are arrested or questioned by a law enforcement officer, you must notify the probatton officer w1thm 72 hours.
10. You must not own, possess, or have access to a frreann, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nu~chakus or t~sers).
11. You must not act or make any agreement with a Jaw enforcement agency to act as a confidential human source or mfonnant without
       first getting the permission of the court.
 I 2. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofth!s
judgment containing these conditions. For further infonnation regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                            Case 1:19-cr-00277-JSR Document 72 Filed 07/27/21 Page 6 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                         Judgment-Page __6__ of   -~8~-
DEFENDANT: Larry White
CASE NUMBER: : S2 19 CR 277-01(JSR}

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall participate in an educational, vocational and/or job readiness program as approved by the U.S.
 Probation Office ..

 2. The Court recommends the defendant be supervised in his district of residence.
                             Case 1:19-cr-00277-JSR Document 72 Filed 07/27/21 Page 7 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                   Judgment-Page   _...,__7_ of       8
 DEFENDANT: Larry White
 CASE NUMBER: : S2 19 CR 277-01(JSR)
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                Restitution                                                  AVAA Assessment*             JVTA Assessment**
 TOTALS           $ 500.00                  $95,000                        $                          $                             $



 D                                                                                         Amended Judgment in a Criminal Case (AO 245C) will be
       The determination of restitution is deferred until
       entered after such determination.
                                                                -----. An
 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYtnent, unless specified otherwise in
       the priority or!ler or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 36640), all nonfederal victims must be paid
       before the Umted States 1s paid.

 Name of Payee                                                        Total Loss***                       Restitution Ordered       Priority or Percenta2e




                                                                                                  0.00
  TOTALS                               $            0.00
                                           ---------'--                                $
                                                                                           ---------
   D     Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ _ _ __

         Toe defendant must pay interest on restitution and a fine of more tllan $2,500, unless tlle restitution or fine is paid in full before the
   •     fifteentlI day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All oftlle payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

          Toe court detennined that the defendant does not have the ability to pay interest and it is ordered that:
   D
          •   the interest requirement is waived for the               D   fine    D       restitution.
          •   the interest requirement for the         D       fine        D   restitution is modified as follows:

     • Amy Vicky and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
     •• Justice for Victims oITrafficking Act oI2015, Pub. L. No. 114-22.                                  .                         . d
     u• Findings for the total amount of losses are required under Chapters 109A, 110, l l0A, and 113A of Title 18 for offenses comnutte on
     or after September 13, 1994, but before April 23, 1996.
                            Case 1:19-cr-00277-JSR Document 72 Filed 07/27/21 Page 8 of 8
AO 245B (Rev. 09/19)    Judgment ma Criminal Case
                        Sheet 6- Schedule of Payments
                                                                                                             Judgment-Page    _a___     of        8
 DEFENDANT: Larry White
 CASE NUMBER: : S219 CR 277-01(JSR)


                                                            SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A       0    Lump sum payment of$          500.00                  due immediately, balance due

              •     not later than                                      , or
              •     in accordance with    •    C,       •    D,     •    E, or    D Fbelow; or
 B       •    Payment to begin immediately (may be combined with                 oc,     0D,or        D F below); or
 C       D Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $ ___ _ over a period of
                             (e.g., months or years),   to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D       D Payment in equal _ _ _ _ _                    (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g., months or years),   to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or
 E       O Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F       ~    Special instructions regarding the payment of criminal monetary penalties:
                Restitution shall be paid at the rate of 5% of the defendant's gross monthly income, beginning with the second
                month of supervised release ..




  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal mone!fil"Y penalties is due during
  the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
  Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



   D Joint and Several
          Case Number                                                                       Joint and Several               Corresponding Payee,
          Defendant and Co-Defendant Names                                                       Amount                         if appropriate
           (including defendant number)                           Total Amount




     D The defendant shaJJ pay the cost of prosecution.
     D The defendant shall pay the following court cost(s):
      D The defendant shall forfeit the defendant's interest in the following property to the United States:


      PaYIJlents shall be aJ:>plied in the following order: (I) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AV.AA assessment,
      (SJ fine princiJ>?l, {o) fine interest, (7) community restitution, (8) JVTA assessment, ('JJ penalties, and (10) costs, mcludmg cost of
      prosecution and court costs.
